Russell, C. J.
The evidence in behalf of the plaintiff raised an issue at least as to whether the “second hand,” or “spool boss,” was a vice-principal of the master and responsible for the injury to the plaintiff. There was evidence that one Ward represented the master in directing the work of other servants and in furnishing the appliances with which they worked. Even if Ward was not a vice-principal, there were circumstances in proof to support an inference that the master was negligent in the performance of his duty of furnishing good spools and of removing those that were defective; and from the evidence the inference is authorized that but for the master’s initial negligence in this regard, the plaintiff would not have been injured, even though the injury may have been partly due to the negligence of a fellow servant. Eor these reasons the court erred in awarding a nonsuit.

Judgment reversed.


Wade, J., dissents.